  Case 19-34574-KRH             Doc 896        Filed 05/27/21 Entered 05/27/21 08:20:06                    Desc Main
                                              Document     Page 1 of 10




                                 UNITED STATES BANKRUPTCY COURT
                                   EASTERN DISTRICT OF VIRGINIA
                                          Richmond Division

    In re:                                                                 Case No. 19-34574-KRH
                                       1
              LeClairRyan, PLLC,

              Debtor                                                       Chapter 7


                      PROPOSED AMENDED AGENDA FOR HEARING ON
                    MAY 27, 2021, AT 11:00 A.M. (PREVAILING EASTERN TIME)

             Set forth below are the matters scheduled to be heard before the Honorable Kevin R.

    Huennekens, United States Bankruptcy Judge, in Room 5000, United States Courthouse, 701 East

    Broad Street, Richmond, Virginia 23219, on May 27, 2021, beginning at 11:00 a.m. via Zoom:

    Zoom registration link:
    https://www.zoomgov.com/meeting/register/vJIsdeitqj4tHNKF_4PpFn2w70uRQF9JYkM


             Listen-only conference line:

                              Dial In: 1-866-590-5055
                              Access Code: 4377075
                              Security Code: 52721


        1. Motion to Sell Property Free and Clear of Liens Under Section 363(f). TRUSTEES
           MOTION FOR AN ORDER AUTHORIZING THE SALE/TRANSFER OF THE ESTATES
           INTEREST IN DESIGNATED ACCOUNTS RECEIVABLE AND MEMORANDUM IN
           SUPPORT THEREOF filed by Paula S. Beran of Tavenner & Beran, PLC on behalf of
           Lynn L. Tavenner. (Beran, Paula) [ECF No. 850]


    1
      The principal address of the Debtor as of the petition date was 4405 Cox Road, Glen Allen, Virginia 23060, and the
    last four digits of the Debtor’s federal tax identification number are 2451.


Paula S. Beran, Esquire (Va. Bar No. 34679)
Tavenner & Beran, PLC
20 North Eighth Street, Second Floor
Richmond, Virginia 23219
Telephone: (804) 783-8300
Telecopy: (804) 783-0178

    Counsel for Lynn L. Tavenner, Chapter 7 Trustee
Case 19-34574-KRH    Doc 896    Filed 05/27/21 Entered 05/27/21 08:20:06           Desc Main
                               Document     Page 2 of 10




      Related documents:

         a. Notice of Motion and Notice of Hearing (Re: related document(s)850 Motion to
            Sell Property Free and Clear of Liens Under Section 363(f) filed by Lynn L.
            Tavenner, 852 Motion to Amend filed by Lynn L. Tavenner) filed by Paula S.
            Beran of Tavenner & Beran, PLC on behalf of Lynn L. Tavenner. Hearing
            scheduled for 5/27/2021 at 11:00 AM at Judge Huennekens' Courtroom, 701 E.
            Broad St., Rm. 5000, Richmond, Virginia. (Beran, Paula) [ECF No. 853]

         b. Exhibit - Schedule A (Re: related document(s)849 Notice of Motion and Notice of
            Hearing filed by Lynn L. Tavenner, 853 Notice of Motion and Notice of Hearing
            filed by Lynn L. Tavenner, 856 Notice of Motion and Notice of Hearing filed by
            Lynn L. Tavenner) filed by Paula S. Beran of Tavenner & Beran, PLC on behalf of
            Lynn L. Tavenner. (Beran, Paula) [ECF No. 889]

       Response Deadline:   May 20, 2021


       Responses Filed:     None


       Status:              The Trustee will request that the Court approve the Motion.


   2. Motion to Amend - TRUSTEES MOTION TO MODIFY PROCEDURES REGARDING
      THE SETTLEMENT OF ACTIONS INVOLVING FORMER ATTORNEYS AND CERTAIN
      OTHERS AND MEMORANDUM IN SUPPORT THEREOF (Related Document(s)
      533 Order on Motion to Approve) filed by Paula S. Beran of Tavenner & Beran, PLC on
      behalf of Lynn L. Tavenner. (Beran, Paula) [ECF No. 852]

      Related documents:

         a. Notice of Motion and Notice of Hearing (Re: related document(s)850 Motion to
            Sell Property Free and Clear of Liens Under Section 363(f) filed by Lynn L.
            Tavenner, 852 Motion to Amend filed by Lynn L. Tavenner) filed by Paula S.
            Beran of Tavenner & Beran, PLC on behalf of Lynn L. Tavenner. Hearing
            scheduled for 5/27/2021 at 11:00 AM at Judge Huennekens' Courtroom, 701 E.
            Broad St., Rm. 5000, Richmond, Virginia. (Beran, Paula) [ECF No. 853]

         b. Exhibit - Schedule A (Re: related document(s)849 Notice of Motion and Notice of
            Hearing filed by Lynn L. Tavenner, 853 Notice of Motion and Notice of Hearing
            filed by Lynn L. Tavenner, 856 Notice of Motion and Notice of Hearing filed by
            Lynn L. Tavenner) filed by Paula S. Beran of Tavenner & Beran, PLC on behalf of
            Lynn L. Tavenner. (Beran, Paula) [ECF No. 889]




                                            2
Case 19-34574-KRH     Doc 896    Filed 05/27/21 Entered 05/27/21 08:20:06         Desc Main
                                Document     Page 3 of 10




         c. Amended Exhibit A - Proposed Modified Order (Re: related document(s)[852]
            Motion to Amend filed by Lynn L. Tavenner) filed by Paula S. Beran of Tavenner
            & Beran, PLC on behalf of Lynn L. Tavenner. (Beran, Paula) [ECF No. 895]

       Response Deadline:   May 20, 2021


                            Omnibus Objection to (Re: related document(s)852 Motion to
                            Amend filed by Lynn L. Tavenner, 854 Motion to File
                            Documents(s) Under Seal filed by Lynn L. Tavenner, 855 Motion
                            to Approve filed by Lynn L. Tavenner) filed by Thomas John
                            McKee Jr. of Greenberg Traurig on behalf of ULX Partners, LLC,
                            UnitedLex Corporation. (Attachments: # 1 Exhibit(s) Exhibit A
                            # 2 Exhibit(s) Exhibit B # 3Exhibit(s) Exhibit C # 4 Exhibit(s)
                            Exhibit D) (McKee, Thomas) [ECF No. 891]


       Responses Filed:     Response to (Statement in Support of Trustees Motions: (I) To
                            Modify Procedures Regarding the Settlement of Actions
                            Involving Former Attorneys and Certain Others; (II) For
                            Authority to Limit Access to Settlement Agreement Filed Under
                            Seal and To Seal Hearing on Approval of Said Settlement; and
                            (III) For Approval of Compromise and Settlement) (Re: related
                            document(s)[852] Motion to Amend filed by Lynn L. Tavenner,
                            [854] Motion to File Documents(s) Under Seal filed by Lynn L.
                            Tavenner, [855] Motion to Approve filed by Lynn L. Tavenner)
                            filed by Dion W. Hayes of McGuireWoods LLP on behalf of
                            Bruce H. Matson. (Hayes, Dion) [ECF No. 894]


                            The Trustee will request that the Court approve the Motion as
       Status:              modified pursuant to the proposed blacklined order filed at ECF
                            No. 895.



   3. Notice of Hearing (Re: related document(s)811 Sealed Document filed by Lynn L.
      Tavenner, 838 Objection to Motion/Application filed by UnitedLex Corporation, ULX
      Partners, LLC) filed by Thomas John McKee Jr. of Greenberg Traurig on behalf of ULX
      Partners, LLC, UnitedLex Corporation. Hearing scheduled for 5/27/2021 at 11:00 AM at
      Judge Huennekens' Courtroom, 701 E. Broad St., Rm. 5000, Richmond, Virginia. (McKee,
      Thomas) [ECF No. 861]

      Related documents:


                                            3
Case 19-34574-KRH    Doc 896    Filed 05/27/21 Entered 05/27/21 08:20:06           Desc Main
                               Document     Page 4 of 10




         a. Sealed Notice (Related Document(s)533 Order on Motion to Approve) filed by
            Brittany Jane Nelson of Foley & Lardner LLP on behalf of Lynn L. Tavenner.
            (Attachments: # 1 Exhibit A to Notice # 2 Exhibit 1 to Ex. A # 3 Exhibit 2 to Ex.
            A # 4 Exhibit 3 to Ex. A # 5 Exhibit 4 to Ex. A # 6 Exhibit 5 to Ex. A # 7 Exhibit
            6 to Ex. A # 8 Exhibit 7 to Ex. A # 9 Exhibit 8 to Ex. A # 10 Exhibit 9 to Ex. A
            # 11 Exhibit 10 to Ex. A # 12 Exhibit 11 to Ex. A # 13 Exhibit 12 to Ex. A
            # 14 Exhibit 13 to Ex. A # 15 Exhibit 14 to Ex. A # 16 Exhibit 15 to Ex. A
            # 17 Exhibit 16 to Ex. A # 18 Exhibit 17 to Ex. A # 19 Exhibit 18 to Ex. A
            # 20 Exhibit 19 to Ex. A # 21 Exhibit 20 to Ex. A # 22 Exhibit 21 to Ex. A
            # 23 Exhibit 22 to Ex. A # 24 Exhibit 23 to Ex. A # 25 Exhibit 24 to Ex. A
            # 26 Exhibit 25 to Ex. A # 27 Exhibit 26 to Ex. A # 28Exhibit 27 to Ex. A
            # 29 Exhibit 28 to Ex. A # 30 Exhibit 29 to Ex. A # 31 Exhibit 30 to Ex. A
            # 32 Exhibit 31 to Ex. A # 33 Exhibit 32 to Ex. A # 34 Exhibit 33 to Ex. A
            # 35 Exhibit 34 to Ex. A # 36 Exhibit 35 to Ex. A # 37 Exhibit 36 to Ex. A
            # 38 Exhibit 37 to Ex. A) (Nelson, Brittany) [ECF No. 811]


                            The Trustee will request that the Court approve the settlements
       Status:
                            and overrule the Objection.



   4. Motion to File Document(s) Under Seal - MOTION FOR AUTHORITY TO LIMIT ACCESS
      TO SETTLEMENT AGREMENT FILED UNDER SEAL AND TO SEAL HEARING ON
      APPROVAL OF SAID SETTLEMENT, IF NECESSARY filed by Paula S. Beran of
      Tavenner & Beran, PLC on behalf of Lynn L. Tavenner. (Beran, Paula) [ECF No. 854]

      Related documents:

         a. Notice of Motion and Notice of Hearing (Re: related document(s)854 Motion to
            File Documents(s) Under Seal filed by Lynn L. Tavenner, 855 Motion to Approve
            filed by Lynn L. Tavenner) filed by Paula S. Beran of Tavenner & Beran, PLC on
            behalf of Lynn L. Tavenner. Hearing scheduled for 5/27/2021 at 11:00 AM at Judge
            Huennekens' Courtroom, 701 E. Broad St., Rm. 5000, Richmond, Virginia. (Beran,
            Paula) [ECF No. 856]

         b. Exhibit - Schedule A (Re: related document(s)849 Notice of Motion and Notice of
            Hearing filed by Lynn L. Tavenner, 853 Notice of Motion and Notice of Hearing
            filed by Lynn L. Tavenner, 856 Notice of Motion and Notice of Hearing filed by
            Lynn L. Tavenner) filed by Paula S. Beran of Tavenner & Beran, PLC on behalf of
            Lynn L. Tavenner. (Beran, Paula) [ECF No. 889]

       Response Deadline:   May 20, 2021




                                             4
Case 19-34574-KRH    Doc 896    Filed 05/27/21 Entered 05/27/21 08:20:06         Desc Main
                               Document     Page 5 of 10




                           Statement (Reservation of Rights of Benjamin C. Ackerly,
                           Successor Trustee of the LFG Liquidation Trust on Trustee's
                           Motion to Seal and Motion to Compromise Claims Against Bruce
                           H. Matson) (Re: related document(s)854 Motion to File
                           Documents(s) Under Seal filed by Lynn L. Tavenner, 855 Motion
                           to Approve filed by Lynn L. Tavenner) filed by Tyler P. Brown
                           of Hunton Andrews Kurth LLP on behalf of Benjamin C.
                           Ackerly, Successor Trustee. (Brown, Tyler), [ECF No. 890]

                           Omnibus Objection to (Re: related document(s)852 Motion to
                           Amend filed by Lynn L. Tavenner, 854 Motion to File
                           Documents(s) Under Seal filed by Lynn L. Tavenner, 855 Motion
                           to Approve filed by Lynn L. Tavenner) filed by Thomas John
                           McKee Jr. of Greenberg Traurig on behalf of ULX Partners, LLC,
       Responses Filed:    UnitedLex Corporation. (Attachments: # 1 Exhibit(s) Exhibit A
                           # 2 Exhibit(s) Exhibit B # 3Exhibit(s) Exhibit C # 4 Exhibit(s)
                           Exhibit D) (McKee, Thomas) [ECF No. 891]

                           Response to (Statement in Support of Trustees Motions: (I) To
                           Modify Procedures Regarding the Settlement of Actions
                           Involving Former Attorneys and Certain Others; (II) For
                           Authority to Limit Access to Settlement Agreement Filed Under
                           Seal and To Seal Hearing on Approval of Said Settlement; and
                           (III) For Approval of Compromise and Settlement) (Re: related
                           document(s)[852] Motion to Amend filed by Lynn L. Tavenner,
                           [854] Motion to File Documents(s) Under Seal filed by Lynn L.
                           Tavenner, [855] Motion to Approve filed by Lynn L. Tavenner)
                           filed by Dion W. Hayes of McGuireWoods LLP on behalf of
                           Bruce H. Matson. (Hayes, Dion) [ECF No. 894]


                           The Trustee will request that the Court overrule the Omnibus
       Status:
                           Objection and approve the Motion.



   5. Motion to Approve Compromise under FRBP 9019 filed by Paula S. Beran of Tavenner &
      Beran, PLC on behalf of Lynn L. Tavenner. (Beran, Paula) [ECF No. 855]

      Related documents:

         a. Notice of Motion and Notice of Hearing (Re: related document(s)854 Motion to
            File Documents(s) Under Seal filed by Lynn L. Tavenner, 855 Motion to Approve
            filed by Lynn L. Tavenner) filed by Paula S. Beran of Tavenner & Beran, PLC on


                                           5
Case 19-34574-KRH     Doc 896    Filed 05/27/21 Entered 05/27/21 08:20:06          Desc Main
                                Document     Page 6 of 10




             behalf of Lynn L. Tavenner. Hearing scheduled for 5/27/2021 at 11:00 AM at Judge
             Huennekens' Courtroom, 701 E. Broad St., Rm. 5000, Richmond, Virginia. (Beran,
             Paula) [ECF No. 856]

         b. Exhibit - Schedule A (Re: related document(s)849 Notice of Motion and Notice of
            Hearing filed by Lynn L. Tavenner, 853 Notice of Motion and Notice of Hearing
            filed by Lynn L. Tavenner, 856 Notice of Motion and Notice of Hearing filed by
            Lynn L. Tavenner) filed by Paula S. Beran of Tavenner & Beran, PLC on behalf of
            Lynn L. Tavenner. (Beran, Paula) [ECF No. 889]

       Response Deadline:   May 20, 2021


                            Statement (Reservation of Rights of Benjamin C. Ackerly,
                            Successor Trustee of the LFG Liquidation Trust on Trustee's
                            Motion to Seal and Motion to Compromise Claims Against Bruce
                            H. Matson) (Re: related document(s)854 Motion to File
                            Documents(s) Under Seal filed by Lynn L. Tavenner, 855 Motion
                            to Approve filed by Lynn L. Tavenner) filed by Tyler P. Brown
                            of Hunton Andrews Kurth LLP on behalf of Benjamin C.
                            Ackerly, Successor Trustee. (Brown, Tyler), [ECF No. 890]

                            Omnibus Objection to (Re: related document(s)852 Motion to
                            Amend filed by Lynn L. Tavenner, 854 Motion to File
                            Documents(s) Under Seal filed by Lynn L. Tavenner, 855 Motion
                            to Approve filed by Lynn L. Tavenner) filed by Thomas John
                            McKee Jr. of Greenberg Traurig on behalf of ULX Partners, LLC,
       Responses Filed:     UnitedLex Corporation. (Attachments: # 1 Exhibit(s) Exhibit A
                            # 2 Exhibit(s) Exhibit B # 3Exhibit(s) Exhibit C # 4 Exhibit(s)
                            Exhibit D) (McKee, Thomas) [ECF No. 891]

                            Response to (Statement in Support of Trustees Motions: (I) To
                            Modify Procedures Regarding the Settlement of Actions
                            Involving Former Attorneys and Certain Others; (II) For
                            Authority to Limit Access to Settlement Agreement Filed Under
                            Seal and To Seal Hearing on Approval of Said Settlement; and
                            (III) For Approval of Compromise and Settlement) (Re: related
                            document(s)[852] Motion to Amend filed by Lynn L. Tavenner,
                            [854] Motion to File Documents(s) Under Seal filed by Lynn L.
                            Tavenner, [855] Motion to Approve filed by Lynn L. Tavenner)
                            filed by Dion W. Hayes of McGuireWoods LLP on behalf of
                            Bruce H. Matson. (Hayes, Dion) [ECF No. 894]




                                             6
Case 19-34574-KRH     Doc 896    Filed 05/27/21 Entered 05/27/21 08:20:06           Desc Main
                                Document     Page 7 of 10




                             The Trustee will request that the Court overrule the Omnibus
       Status:
                             Objection and approve the Motion.


   6. Application for Compensation for Barry Strickland & Company as Accountant filed by
      Lynn L. Tavenner on behalf of Lynn L. Tavenner. (Tavenner, Lynn) [ECF No. 844]

      Related Documents:

          a. Notice of Motion and Notice of Hearing (Re: related document(s)844 Application
             for Compensation filed by Lynn L. Tavenner, 845 Application for Compensation
             filed by Lynn L. Tavenner, 847 Application for Compensation filed by Lynn L.
             Tavenner, 848Application for Compensation filed by Lynn L. Tavenner) filed by
             Paula S. Beran of Tavenner & Beran, PLC on behalf of Lynn L. Tavenner. Hearing
             scheduled for 5/27/2021 at 11:00 AM at Judge Huennekens' Courtroom, 701 E.
             Broad St., Rm. 5000, Richmond, Virginia. (Beran, Paula) [ECF No. 849]

          b. Exhibit - Schedule A (Re: related document(s)849 Notice of Motion and Notice of
             Hearing filed by Lynn L. Tavenner, 853 Notice of Motion and Notice of Hearing
             filed by Lynn L. Tavenner, 856 Notice of Motion and Notice of Hearing filed by
             Lynn L. Tavenner) filed by Paula S. Beran of Tavenner & Beran, PLC on behalf of
             Lynn L. Tavenner. (Beran, Paula) [ECF No. 889]

       Response Deadline:    May 20, 2021


       Responses Filed:      None


       Status:               The Trustee will request that the Court approve the Application.



   7. Fourth Application for Compensation for Foley & Lardner LLP as Special Counsel to the
      Chapter 7 Trustee filed by Erika L. Morabito of Foley & Lardner on behalf of Lynn L.
      Tavenner. (Morabito, Erika) [ECF No. 845]

      Related Documents:

          a. Sealed Exhibit (Related Document(s)845 Application for Compensation filed by
             Lynn L. Tavenner) filed by Erika L. Morabito of Foley & Lardner on behalf of
             Lynn L. Tavenner. (Morabito, Erika) [ECF No. 846]




                                             7
Case 19-34574-KRH    Doc 896    Filed 05/27/21 Entered 05/27/21 08:20:06           Desc Main
                               Document     Page 8 of 10




         b. Notice of Motion and Notice of Hearing (Re: related document(s)844 Application
            for Compensation filed by Lynn L. Tavenner, 845 Application for Compensation
            filed by Lynn L. Tavenner, 847 Application for Compensation filed by Lynn L.
            Tavenner, 848Application for Compensation filed by Lynn L. Tavenner) filed by
            Paula S. Beran of Tavenner & Beran, PLC on behalf of Lynn L. Tavenner. Hearing
            scheduled for 5/27/2021 at 11:00 AM at Judge Huennekens' Courtroom, 701 E.
            Broad St., Rm. 5000, Richmond, Virginia. (Beran, Paula) [ECF No. 849]

         c. Exhibit - Schedule A (Re: related document(s)849 Notice of Motion and Notice of
            Hearing filed by Lynn L. Tavenner, 853 Notice of Motion and Notice of Hearing
            filed by Lynn L. Tavenner, 856 Notice of Motion and Notice of Hearing filed by
            Lynn L. Tavenner) filed by Paula S. Beran of Tavenner & Beran, PLC on behalf of
            Lynn L. Tavenner. (Beran, Paula) [ECF No. 889]


       Response Deadline:   May 20, 2021


       Responses Filed:     None


       Status:              The Trustee will request that the Court approve the Application.


   8. Application for Compensation for Tavenner & Beran, PLC as Counsel for the Chapter 7
      Trustee/Estate - FOURTH INTERIM APPLICATION OF TAVENNER & BERAN, PLC
      FOR ALLOWANCE OF COMPENSATION AND EXPENSE REIMBURSEMENT AS
      COUNSEL TO THE CHAPTER 7 TRUSTEE filed by Paula S. Beran of Tavenner & Beran,
      PLC on behalf of Lynn L. Tavenner. (Beran, Paula) [ECF No. 847]

      Related documents:

         a. Notice of Motion and Notice of Hearing (Re: related document(s)844 Application
            for Compensation filed by Lynn L. Tavenner, 845 Application for Compensation
            filed by Lynn L. Tavenner, 847 Application for Compensation filed by Lynn L.
            Tavenner, 848Application for Compensation filed by Lynn L. Tavenner) filed by
            Paula S. Beran of Tavenner & Beran, PLC on behalf of Lynn L. Tavenner. Hearing
            scheduled for 5/27/2021 at 11:00 AM at Judge Huennekens' Courtroom, 701 E.
            Broad St., Rm. 5000, Richmond, Virginia. (Beran, Paula) [ECF No. 849]

         c. Exhibit - Schedule A (Re: related document(s)849 Notice of Motion and Notice of
            Hearing filed by Lynn L. Tavenner, 853 Notice of Motion and Notice of Hearing
            filed by Lynn L. Tavenner, 856 Notice of Motion and Notice of Hearing filed by
            Lynn L. Tavenner) filed by Paula S. Beran of Tavenner & Beran, PLC on behalf of
            Lynn L. Tavenner. (Beran, Paula) [ECF No. 889]


                                            8
Case 19-34574-KRH     Doc 896    Filed 05/27/21 Entered 05/27/21 08:20:06          Desc Main
                                Document     Page 9 of 10




       Response Deadline:   May 20, 2021


       Responses Filed:     None


       Status:              The Trustee will request that the Court approve the Application


   9. Second Application for Compensation for CR3 Partners, LLC as Financial Advisor filed
      by Paula S. Beran of Tavenner & Beran, PLC on behalf of Lynn L. Tavenner. (Beran,
      Paula) [ECF No. 848]

      Related documents:

         a. Notice of Motion and Notice of Hearing (Re: related document(s)844 Application
            for Compensation filed by Lynn L. Tavenner, 845 Application for Compensation
            filed by Lynn L. Tavenner, 847 Application for Compensation filed by Lynn L.
            Tavenner, 848Application for Compensation filed by Lynn L. Tavenner) filed by
            Paula S. Beran of Tavenner & Beran, PLC on behalf of Lynn L. Tavenner. Hearing
            scheduled for 5/27/2021 at 11:00 AM at Judge Huennekens' Courtroom, 701 E.
            Broad St., Rm. 5000, Richmond, Virginia. (Beran, Paula) [ECF No. 849]

         b. Exhibit - Schedule A (Re: related document(s)849 Notice of Motion and Notice of
            Hearing filed by Lynn L. Tavenner, 853 Notice of Motion and Notice of Hearing
            filed by Lynn L. Tavenner, 856 Notice of Motion and Notice of Hearing filed by
            Lynn L. Tavenner) filed by Paula S. Beran of Tavenner & Beran, PLC on behalf of
            Lynn L. Tavenner. (Beran, Paula) [ECF No. 889]


       Response Deadline:   May 20, 2021


       Responses Filed:     None


       Status:              The Trustee will request that the Court approve the Application.



   10. Updates

         a. Case Status



                                            9
Case 19-34574-KRH        Doc 896 Filed 05/27/21 Entered 05/27/21 08:20:06                 Desc Main
                                Document    Page 10 of 10




            b. Report pursuant to Local Rule 2015-(a)-(1)(A)

                                        Respectfully submitted,

                                        LYNN L. TAVENNER, CHAPTER 7 TRUSTEE

  Dated: May 27, 2021                   By: /s/ Paula S. Beran
  Richmond, Virginia                    Paula S. Beran, Esquire (VSB No. 34679)
                                        PBeran@TB-LawFirm.com
                                        Tavenner & Beran, PLC
                                        20 North 8th Street
                                        Richmond, Virginia 23219
                                        Telephone: (804) 783-8300
                                        Telecopier: (804) 783-0178

                                                Counsel for Lynn L. Tavenner, Chapter 7 Trustee




                                 CERTIFICATE OF SERVICE


         Pursuant to the Local Rules of this Court and applicable orders, I certify that on this 27th
 day of May 2021, a true copy of the foregoing Agenda was sent electronically to all parties
 receiving ECF notices in this Case.

                                               /s/ Paula S. Beran
                                               Counsel for Lynn L. Tavenner, Chapter 7 Trustee




                                                 10
